TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-14-00660-CV


                        Craig Zgabay and Tammy Zgabay, Appellants

                                                 v.

                        NBRC Property Owners Association, Appellee




           APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           REVERSED AND RENDERED IN PART; REMANDED IN PART –
                       OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 19, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment, renders judgment

granting appellants’ motion for summary judgment, and remands the case to the trial court for

consideration of attorney’s fees. Appellee shall pay all costs relating to this appeal, both in this

Court and the court below.